Title: To Thomas Jefferson from John Hemings, 28 September 1825
From: Hemings, John
To: Jefferson, Thomas

SirPoplar Forest
Sep 28. 25 I hope this may find you well with all my hart for it is my wish I shal be don my works on saturday 7th of october we hav got every thing replst agin we hav Closed one 4th therefour I must beg you to send for me mr Epps has conving me that he cant git the Plank for the floour I shal pack up on Sunday 8th of october and be radey to set out for Monticello on monday by day light sir plese to odder the muls and geear and the old one off you plese for me to ride sir Plese tell Wormly to see that the boy carryis all the geear and the long trais that I had made for the one to work befour the other eff the boy set out on friday he may git up in 3 days with the muls only the tols I shal bring hom that hav bin here som timeI am you homble sirvantJohn Hemmings